DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction requirement mailed June 2, 2020 in the reply filed on July 27, 2020 is acknowledged.  The traversal is on the ground(s) that SHAH fails to disclose “a connecting thread which detachably connects two ends of the reinforcing and repairing portion, and a protection portion which penetrates into a space enclosed by the two ends of the reinforcing and repairing portion”   This is not found persuasive because the claims still lack unity of invention over Frater et al (US 5902312) identified below as disclosing the recited special technical feature, since it teaches all of the limitations of the inventive concept between the claims. Therefore, applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6- withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 27, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name Tyvek.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a non-woven polyethylene sheet material and, accordingly, the identification/description is indefinite.
Claim 3 recites the limitation “the length of the reinforcing and repairing portion” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the detachable connection” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitations “n first half-open sections” in line 5 of the claim. This limitation is indefinite because it is unclear how many first half-open sections are included or excluded from the claim, and what is meant by ‘n’ sections. 
5 recites the limitation “the braid” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 is also rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The limitations of the claim are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. It is clear that the claim is directed to a markush claim indicating alternatively useable members, between the first, second, and third types of braided mesh-like structures disclosed in the specification, relating to figures 3, 4, and 5, and it is clear that the first type of braided mesh-like structure is divided into a first free section, first half-open sections connected to one another, a pulling section, a holding section, a locking section, a first release section from a starting end to a finishing end, and an entire loop. However, beginning with the limitation “an entire loop enclosed by each of the first half-open sections communicates  two thread holes of a pair of holes; open ends of the first half-open sections are located at the same end of the reinforcing and repairing portion; the locking section passes through the loops enclosed by the first half-open sections; from the starting end to the finishing end of the braid, an end of the first one of the first half-open sections at an opening, which is close to the starting end of the braid, is connected to the first free section, and an end of the n-th one of the first half-open sections at an opening, which is close to the finishing end of the braid, is connected to one end of the pulling section, and the other end of the pulling section is connected to one end of the holding section, and the other end of the holding section is connected to one end of the locking section, and the other end of the locking 
Furthermore, although the claims are directed to a markush grouping, the limitations and structures in the second and third types of braided mesh-like structures are linked and recited in such a way that they refer back to structures recited in the first braided mesh-like structure, and thus it is unclear whether the limitations referring back to the structures in the first type of braided mesh-like structures within the second and third types of braided mesh-like structures are in addition to the first braided mesh-like structures or alternative to the first braided mesh like structures. For example, the limitation “the starting end to the finishing end of the braid” in lines 20-21 of the claim, is described as a component of  the second type of braided mesh-like structure, however, refers to “the starting end” and “the finishing end” previously established in the first type of braided mesh-like structure in line 6 of the claim. It is unclear how this alternative braid utilizes the same structure of the first type of braided mesh-like structure or whether this is a different starting end and finishing end and thus renders the claim indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frater et al (US 5902312).
Regarding claim 1, Frater et al (hereafter Frater) discloses a anastomotic/occlusion reinforcing and repairing composite member, wherein the anastomotic/occlusion reinforcing and repairing composite member comprises a reinforcing and repairing portion (bolster strip), a connecting thread (continuous suture) which detachably connects (C:4, L:22-25) two ends of the reinforcing and repairing portion (figures 1-4), and a protection portion (5 or 7) which penetrates into a space enclosed by the two ends of the reinforcing and repairing portion (figures 3-5).  
Regarding claim 4, Frater discloses all of the limitations set forth in claim 1, wherein 
at least one pair of holes (Figure 2 and 16) is provided at corresponding positions along each edge of the two ends of the reinforcing and repairing portion, and each pair of holes includes thread holes respectively located at the two ends of the reinforcing and repairing portion, and one single strand or strands of the connecting thread passes or pass through the thread holes to form a detachable braided mesh-like structure (figure 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frater et al (US 5902312) as applied to claim 1 above, and further in view of Cooper et al (US5503638).
Regarding claim 2, Frater discloses all of the limitations set forth in claim 1, wherein a material of the connecting thread is a medically usable thread (suture),  but does not .
Claims 1 and 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frater et al (US 5902312) in view of Rayburn et al (US 5810855). 
Regarding claims 1 and 3, Frater et al (hereafter Frater) discloses a anastomotic/occlusion reinforcing and repairing composite member, wherein the anastomotic/occlusion reinforcing and repairing composite member comprises a reinforcing and repairing portion (bolster strip), a connecting thread (continuous suture, 122) which detachably connects (c:4, L:55-58) two ends (114) of the reinforcing and repairing portion (figures 9-12), and a protection portion (support structure 116 which includes 117, 118) which penetrates into a space enclosed by the two ends of the reinforcing and repairing portion (figures 9-12). Frater further discloses the protection portion is a planar sheet (arms 116 and proximal end bridge 118 are planar) or a curved sheet (distal end bridge 117 is curved) and wherein a length of the protection portion is greater than a length of the reinforcing and repairing portion (figures 9-11). Frater further discloses the longitudinal arms of the support structure are dimensioned to snugly fit on the respective outer sides of a typical tissue stapler arm (C:4, L:27-40), but Frater does not specifically disclose that the thickness of the protection portion is 50-10000um.  However, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the thickness of the protection portion 50-10000um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Since Rayburn discloses it was known in the art at the time of the invention to make structures designed to be disposed over the distal ends of stapler arms to have wall thickness of 50-10000um, it is the examiner position that the general conditions relating to the thickness of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANH T DANG/Primary Examiner, Art Unit 3771